                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



 JOANE. QUINN, Individually and as
 Personal Representative of the Estate of
 JAMES ALBERT QUINN, Deceased;
 JAMES ARNOLD QUINN; ELIZABETH
 QUINN; STEPHANE PHEILSTICKER;
 SARAH QUINN and ERIN QUINN,

               Plaintiffs,

        v.
                                                    Civil Action No. 1: 15-cv-01005-RGA
 AVCO CORPORATION, LYCOMING
 ENGINES, CONTINENTAL MOTORS,
 INC., TELEDYNE CONTINENTAL
 MOTORS, INC.; BENDIX
 CORPORATION, ALLIED-SIGNAL, INC.,
 HONEYWELL INTERNATIONAL, INC.,
 JOHN DOE 1:.50, and JOHN DOE 51-100,

               Defendants.



                                 MEMORANDUM ORDER

       Presently before me is Defendant Honeywell International Inc.' s Motion to Reconsider

Memorandum Order (D.I. 171). (D.I. 174). Honeywell and Defendant Continental Motors, Inc.

("Continental") have briefed the issues. (D.I. 174, 181). For the reasons set out below,

Honeywell's motion is DENIED.

       Plaintiffs filed this lawsuit on November 2, 2015 following the November 5, 2013 crash

ofaPiperPA-32R-301 aircraft which killed thepilotandaflightinstructor. (D.I. 148      at,r,r 1-2).
The complaint contains claims against Defendant Honeywell, manufacturer of the airplane's

autopilot system; Defendants AVCO Corp. and Lycoming Engines, manufacturers of the

airplane's engine; and Continental, manufacturer of the engine's single drive dual magneto. (Id
at~ 2). Plaintiffs settled their claims against Honeywell in April of 2018. (D.I. 139 at~ 2).

Defendant Continental requested that Plaintiffs produce copies of their settlement agreements on

May 31, 2018 and July 27, 2018. (Id at ~6). On August 14, 2018, I entered an order requiring

Plaintiffs to produce settlement agreements related to the airplane crash unless the settling parties

intervened within two weeks. (D.I. 134). Honeywell filed a motion to intervene on August 24,

2018. (D.I. 139). On October 25, 2018, I entered an order granting Honeywell's motion to

intervene, but denying its request that I deny Defendant Continental's request for production of

Honeywell's Confidential Settlement Agreement and Mutual Release ("Agreement"). (D.I. 171).

The present motion requests that I reconsider my decision to require Plaintiffs to produce the

Agreement prior to trial. (D.I. 174). Alternatively, it requests that I instruct Plaintiffs to produce

a redacted version of the Agreement. (Id.).

       The purpose of a motion for reargument or reconsideration is to "correct manifest errors

of law or fact or to present newly discovered evidence." Max's Seafood Cafe ex rel. Lou-Ann,

Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). [M]otions for reconsideration 'should not be

used to rehash arguments already briefed."' BP Amoco Chem. Co. v. Sun Oil Co., 200 F. Supp.

2d 429,432 (D. Del. 2002) (quoting Schering Corp. v. Amgen, Inc., 25 F.Supp.2d 293,295 (D.

Del. 1998)). To succeed on a motion for reconsideration, a party must demonstrate one of the

following: "(1) an intervening change in the controlling law; (2) the availability of new evidence

that was not available when the court [issued its order]; or (3) the need to correct a clear error of

law or fact or to prevent manifest injustice." Max's Seafood Cafe, 176 F.3d at 677.

       Honeywell makes the same arguments it made in its original motion and has not

identified a clear error of law or fact. Specifically, Honeywell argues that production of the

Agreement is premature. (D.I. 174 at 4). It made this argument previously. (D.I. 139 at~ 35-



                                                  2
37). Honeywell also argues that I should allow it to produce a redacted version of the

Agreement. (D.I. 174 at 5). It also made this argument previously. (D.I. 156 at 5-6). I did not

misapprehend Honeywell's arguments in the first instance. I simply found them unpersuasive.

Defendant Continental mad,e a particularized showing that the Agreement is likely to lead to

admissible evidence. The particularized showing standard does not impose an additional

requirement that production be timed to coordinate with the precise moment a party might use a

settlement agreement. Moreover, I continue to believe that the Parties' protective order

sufficiently protects Honeywell's unique interests in non-disclosure.

       Thus, I DENY Defendant Honeywell International Inc.'s Motion to Reconsider

Memorandum Order (D.I. 174). Plaintiffs should produce the Agreement, subject to the

protective order, within one week of this order.

       IT IS SO ORDERED this      ?C day ofNovember 2018.




                                                   3
